Exhibit 10.1

 

Margaret M. Pego       Human Resources

Senior Vice President-Human Resources

and Chief Human Resources Officer

     

80 Park Plaza, T4, Newark, NJ 07102

tel: 973-430-7243 fax: 973-643-6063

      email: Margaret.Pego@pseg.com

LOGO [g190054g16g19.jpg]

July 12, 2011

Ms. Caroline Dorsa

 

RE:    CHANGE TO LIMITED PLAN BENEFIT

Dear Caroline:

This letter addresses the change to the Supplemental Executive Retirement Income
Plan for Non-Represented Employees (“SERP”) as a result of the changes in the
benefit formula to the Pension Plan for Public Service Enterprise Group
Incorporated (the “Pension Plan”).

Your March 11, 2009 employment offer letter provides that your Limited Plan
Benefit is a percentage of your final average earnings, less the aggregate value
of certain other benefits. Although you are not a Pension Plan participant, the
5-year final average earnings calculation currently used in the Limited Plan
Benefit formula under the SERP is the same as that used in the Pension Plan
formula. Effective January 1, 2012, the formula under the Pension Plan for MAST
employees is changing from a 5-year final average earnings calculation to a
7-year final average earnings calculation. For consistency with the current plan
design of the Pension Plan and the SERP, the Company decided to also change the
formula for Limited Plan Benefits to a 7-year final average earnings
calculation.

As such, it is requested that you consent to the following as a modification to
your Limited Plan Benefit:

Effective January 1, 2012, your Limited Plan Benefit will be equal to (a) amount
calculated as of December 31, 2011 using 5-year final average earnings (or less
if duration of employment is less than five years), plus (b) amount calculated
after December 31, 2011 using 7-year final average earnings.

All other components of your Limited Plan Benefit will be calculated in
accordance with the terms of the SERP, including but not limited to the
application of the 30 points in the Limited Plan Benefit formula. The 30 points
will be prorated based on the number of your actual years of credited service
that you have as of December 31, 2011 and that you accrue during the period
beginning on January 1, 2012 and ending on your termination date.



--------------------------------------------------------------------------------

C. Dorsa   7/12/11

No other aspect of this modification impacts the terms of your March 11, 2009
employment offer letter, which remain unchanged. Based upon your request,
restated below are certain benefit-related provisions of your March 11, 2009
employment offer letter and clarification of the determination of your Limited
Plan Benefit under the 7-Year Final Average Pay formula.

 

  •  

Upon completion of five years of service, an additional 15 years of credited
service will be taken into account for purposes of determining your Limited Plan
Benefit. The calculation for this benefit will be based upon the 7-Year Final
Average Pay formula.

 

  •  

Your sign-on bonuses in the amount of $204,321.60 are treated as pensionable
compensation for purposes of determining your Limited Plan Benefit.

 

  •  

For purpose of your Limited Plan Benefit, you are retirement eligible upon
attainment of age 55 and completion of five years of service.

 

  •  

If you retire or leave the Company within seven years after December 31, 2011,
the portion of your Limited Plan Benefit determined under the 7-Year Final
Average Pay formula will be calculated using your actual eligible pay and the
number of years of credited service after December 31, 2011. For example, if you
retire on December 31, 2015, four years (rather than seven years) will be used
in determining your Limited Plan benefit under the 7-Year Final Average Pay
formula.

 

  •  

Your Limited Plan benefit will be reduced by the sum of (a) your actual benefit
under the Public Service Enterprise Group Incorporated Cash Balance Pension Plan
for Non-Represented Employees, (b) your vested Merck pension benefit that is
payable from the Merck qualified retirement plan trust, and (c) your primary
Social Security benefit payable at normal retirement age.

If you are in agreement with this modification, please confirm below and return
to me.

 

Sincerely, /s/ Margaret M. Pego Margaret M. Pego

Senior Vice President – Human Resources

and Chief Human Resources Officer

Agreed to on this     13     day of July 2011

 

/s/ Caroline Dorsa

Caroline Dorsa

 

2